Citation Nr: 1547149	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected migraine headaches.

2.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disabilities.

3.  Entitlement to service connection for a heart disorder (claimed as irregular heartbeat and chest pain) as secondary to service-connected disabilities.

4.  Entitlement to service connection for hypertension as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the appeal period prior to January 5, 2010. 

6.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

7.  Entitlement to specially adaptive housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1998, September 2010, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and Muskogee, Oklahoma, respectively.  Jurisdiction over this claim is currently with the RO in Muskogee, Oklahoma.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in February 1998, the Veteran filed a claim seeking a TDIU.  In a September 1998 rating decision, a TDIU was denied, as well as the concomitant increased rating claim for PTSD.  The Veteran appealed that decision to the Board.  The Veteran, attended a Board Videoconference hearing in April 2002, which was conducted by a Board Member (now called a Veterans Law Judge) who is no longer employed by the Board.  In December 2002, the Board remanded these issues on appeal for further development.

In a May 2005 rating decision, service connection for dysthymic disorder/depressive disorder was denied.  The Veteran appealed that decision to the Board.  

Following the May 2005 rating decision, the Veteran requested another Board hearing.  The Veteran then testified from the RO in Muskogee, Oklahoma, at a Travel Board hearing in October 2007 before the undersigned Veterans Law Judge.  Copies of the transcripts of the referenced hearings are included in the Veteran's file in VBMS.

In an April 18, 2008 decision, in pertinent part, the Board granted a rating for PTSD of 30 percent for the period prior to February 22, 2000, and 50 percent for the period from February 22, 2000; denied service connection for dysthymic disorder/depressive disorder; and denied a TDIU.

The Veteran appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court vacated the Board's April 2008 decision as to each issue, and remanded the case to the Board.

The Court vacated the Board's decision in its entirety, including as to the grants of increased ratings for PTSD; however, as noted in the May 2015 decision, the RO had already implemented the Board's (April 2008) grant of increased ratings for PTSD.  The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261 (a)(4) (West 2014).  Consequently, the Board did not disturb the grant of higher ratings for PTSD in the May 2015 Board decision.

As to the issue of entitlement to a TDIU, the record reflects that, in a February 2010 rating action, the RO granted TDIU, but only effective from January 5, 2010.  The matter of entitlement to a TDIU for the period prior to January 5, 2010 remains on appeal.

In a March 2011 decision, the Board granted service connection for dysthymic disorder.  In a separate March 2011 decision, the Board remanded the issues of an increased rating for PTSD and a TDIU prior to January 5, 2010 for additional development.  

In May 2013, in pertinent part, the Board denied the appeal for an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000, and in excess of 50 percent from February 22, 2000.  The Veteran appealed the Board's decision denying an increased rating for PTSD in excess of 50 percent from February 22, 2000 to the Court.  The Veteran did not appeal the portion of the May 2013 decision that denied an increased disability rating for PTSD in excess of 30 percent prior to February 22, 2000.  As such, as noted in the May 2015 Board decision, that portion of the issue was abandoned and was not in appellate status.  In a July 2013 memorandum decision, the Court vacated the portion of the May 2013 Board decision that denied an increased rating for PTSD in excess of 50 percent from February 22, 2000, and remanded the matter to the Board for proceedings consistent with the memorandum decision.  

In May 2013 and December 2013 Board decisions, the Board remanded the issue of a TDIU prior to January 5, 2010.  As to the issues of a higher initial disability rating for migraine headaches, and service connection for obstructive sleep apnea, a heart disorder, and hypertension, in a November 2014 Substantive Appeal, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  Subsequently, in a December 2014 submission, the Veteran withdrew the request for a Board hearing; therefore, the appeals will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

In the April 2015 decision, the Board granted an increased rating of 70 percent for PTSD for the entire increased rating period from February 22, 2000.  The issues of a higher initial rating for migraine headaches, service connection for obstructive sleep apnea, a heart disorder, and hypertension, a TDIU, entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing were also remanded in the April 2015 Board decision.  These remaining issues are again remanded below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, none of the explicit and detailed remand orders and actions listed in the April 2015 Board decision have been undertaken.  In the September 2015 Post-Remand Brief, the Veteran's representative also noted that the AOJ did not comply with any of the April 2015 Board Remand mandates.  As such, the complete explanations and instructions, included in the April 2015 Board decision, are repeated in this Remand.  

Initial Rating for Migraine Headaches

The Veteran was awarded service connection for migraine headaches with a noncompensable (0 percent) rating, effective September 10, 2013.  The Veteran last underwent a VA examination for migraine headaches in March 2014.  Since that time, she has asserted, through her representative, that the service-connected migraine headaches have worsened.  Specifically, in the April 2015 Appellant's Brief, the Veteran reported that the headaches are prostrating in their daily presentation and that they render her totally disabled.  In light of the specific assertion of worsening since the last VA examination, a new VA examination should be obtained to assist in determining the severity of the service-connected migraine headaches.  See 38 C.F.R. § 3.159 (c)(4) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection for Obstructive Sleep Apnea, 
a Heart Disorder, and Hypertension

The Veteran contends that obstructive sleep apnea, a heart disorder, and hypertension are due to service-connected disabilities, particularly PTSD.  In March 2014, the Veteran was afforded a VA examination for obstructive sleep apnea.  The VA examiner opined that the current diagnosis of sleep apnea is less likely than not related to the Veteran's service-connected PTSD.  The VA examiner did not address whether the service-connected PTSD aggravated the current obstructive sleep apnea.  The term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the obstructive sleep apnea and the service-connected PTSD.

In this case, the Veteran was not afforded VA examinations for a heart disorder and hypertension.  While the record reflects that that Veteran has been diagnosed with hypertension and hyperlipidemia, it is unclear whether the Veteran has an additional, diagnosed heart disability.  In this regard, the Veteran contends that she experiences chest pain and irregular heartbeat.  Given the Veteran's contentions, to include that a heart disorder and hypertension are due to service-connected PTSD, the Board finds that a VA examination is warranted to assist in determining the etiology of the current hypertension, and any current additional heart disability, if any.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



A TDIU Prior to January 5, 2010

In the December 2013 decision, the Board granted service connection for a right knee disability.  As previously noted, the RO adjudicated the issue of a TDIU in a September 1998 rating decision.  A right knee disability was not service connected at the time of the September 1998 adjudication.  In addition, in the April 2015 decision, the Board granted an increased rating for PTSD of 70 percent, effective February 22, 2000; therefore, the occupational impairment associated with the service-connected right knee disability and PTSD were not considered by the RO in the earlier adjudication of a TDIU, specifically prior to January 5, 2010.  As such, in the December 2013 and April 2015 decisions, the Board also remanded the issue of a TDIU prior to January 5, 2010 to the RO for reconsideration.  See 38 C.F.R. 4.16, 4.25 (2015).  To date, the issue of a TDIU prior to January 5, 2010 has not been readjudicated.  In light of the December 2013 Board remand instructions and the grant of an increased rating for PTSD of 70 percent, effective February 22, 2000 (adjudicated in the April 2015 Board decision), the RO should reconsider the issue of a TDIU prior to January 5, 2010.

Automobile and Adaptive Equipment or for Adaptive Equipment Only, 
and Specially Adaptive Housing

The Veteran submitted a January 2011 Substantive Appeal, VA Form 9, pursuant to a January 2011 Statement of the Case, which addressed the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  In the substantive appeal, the Veteran indicated her request to have a Board hearing at a local VA office (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

In this regard, as noted in the Introduction section above, in December 2014, the Veteran withdrew the request for a Board hearing as to the issues of an initial rating for migraine headaches, and service connection for obstructive sleep apnea, a heart disorder, and hypertension, approximately one month after the submission of the Substantive Appeal in November 2014.  In contrast, the Veteran perfected the appeals as to entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing in a January 2011 Substantive Appeal.  The record does not reflect that the Veteran subsequently submitted correspondence withdrawing the request for a Travel Board hearing specifically as to the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.

A Travel Board hearing at the Veteran's local RO has not yet been scheduled to address the appeals of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  As such, the Board finds that a Travel Board hearing must be scheduled, and the Veteran notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeals for that purpose.  See 38 C.F.R. § 20.704(a) (2015).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA examination to assist in determining the current severity of the service-connected migraine headaches.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

2. Request that the VA physician who conducted the March 2014 VA examination review the electronic file, to include on Virtual VA and VBMS, and provide an addendum medical opinion regarding the etiology of sleep apnea.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the March 2014 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinions:

a) Is it as least as likely as not (50 percent or greater probability) that obstructive sleep apnea had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea was caused by the service-connected PTSD?

c) If the answer to question b) is negative, is it at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the obstructive sleep apnea is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

3. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current heart disability and hypertension.  A physician with expertise in cardiology is preferred but not required.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that current hypertension had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that hypertension is caused by the service-connected PTSD?

c) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or more) that hypertension is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the hypertension is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

d) Does the Veteran have a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia?

e) If the Veteran has a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

f) If the Veteran has a current disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, is it at least as likely as not (50 percent probability or more) that the disability is caused by the service-connected PTSD?

g) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or more) that the disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA examiner finds that the disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

If the Veteran does not have a diagnosed disability manifesting in chest pain, irregular heartbeat, and/or hyperlipidemia, the VA examiner should so state.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of a higher initial rating for migraine headaches, and service connection for obstructive sleep apnea, a heart disorder, and hypertension in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

5. Adjudicate a TDIU.  After accomplishing any additional notification and/or development, to include, if necessary, an opinion as to the degree of occupational impairment, the issue of entitlement to a TDIU prior to January 5, 2010 should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the right knee disability and PTSD, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

6. Schedule a Travel Board hearing before a Veterans Law Judge to address the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and specially adaptive housing.  Send notice of the scheduled hearing to the Veteran and her representative in accordance with 38 C.F.R. § 20.704(b) (2015), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



